DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is responsive to the Response After Final filed 01/26/2021. Claims 10 and 12 are cancelled. Claims 9 and 11 are amended. Claims1-9 and 11 are pending.
In the response to this Office Action, Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in processing this application.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 1, the prior art of record fails to teach or suggest “A proximity sensor for a portable device, the sensor being arranged for detecting a body portion of a user in proximity of the portable device; the sensor comprising: a first electrode capacitively couplable with a body part of a user of the portable outside of the portable device; a second electrode capacitively couplable with a body part of a user of the portable outside of the portable device; a readout circuit operatively arranged for acquiring a first capacity seen by the first electrode and a second capacity seen by the second electrode, and a to generate a directional proximity signal based on said first capacity and second capacity as well as a second proximity signal based on said first capacity and second capacity”.
As to independent claim 9, the prior art of record fails to teach or suggest “A proximity sensor for a portable device, the sensor being arranged for detecting a body portion of a user in proximity of the portable device; the sensor comprising: a first electrode capacitively couplable with a body part of a user of the portable outside of the portable device; a second electrode capacitively couplable with a body part of a user of the portable outside of the portable device; a readout circuit operatively arranged for acquiring a first capacity seen by the first electrode and a second capacity seen by the second electrode, and a to generate a directional proximity signal based on said first capacity and second capacity as well as a second proximity signal based on said first capacity and second capacity, wherein the second proximity signal is generated when the first capacity of the first electrode fulfils predetermined criteria, and the directional proximity signal is generated when a linear combination of the first and second capacity exceeds a predetermined threshold, or a ratio of the first capacity on the second capacity exceeds a predetermined threshold, the portable device having a display and/or a touch sensitive panel, a radio transmitter, and a logic circuit operatively arranged to inhibit the display and/or the touch sensitive panel based on the directional proximity signal, and to reduce a transmission power of the radio transmitter based on the second proximity signal”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES V HICKS whose telephone number is (571)270-7535. The examiner can normally be reached on Monday-Friday from 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang, can be reached at telephone number 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/CHARLES V HICKS/
            Primary Examiner, Art Unit 2624